PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/067,224
Filing Date: 10/30/2013
Appellant(s): Goralczyk, et al. 



__________________
Brian H. Davidson, Reg. No. 30,251
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/06/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
NEW GROUNDS OF REJECTION

(2) Response to Argument
Appellant’s arguments filed 10/05/2021 in Appeal Brief, (hereinafter referred to as “Brief”) have been fully considered but they are not persuasive as detailed below.

Regarding the first of the 35 USC 112 rejections of the claims (Brief, Argument 1; pgs. 5-6), Applicant first asserts: “In the present situation, the use of the phrase "the step" is clear by the language employed to not refer to any antecedent step…”. Respectfully, the Examiner disagrees. Nonetheless, the Examiner notes that this issue of antecedent basis is trivial because even assuming there is no antecedent basis issue (as the Office has done for the purpose of compact prosecution – per page 3 of Final Rejection1), the feature in question remains indefinite because, as the Office has also already noted (Final Rejection, bottom page 3), under an interpretation where there is no antecedent basis issue, regarding this “[a] step of providing…", Examiner notes that Applicant's claims are also devoid of any further limitation which illuminate what such "a step of providing" embodies; i.e. although the preamble of independent claim 1 directs the claim towards a process and Applicant's own Remarks (Remarks filed 3/16/2021, pg. 4)2 state “…the claims are method claims and not composition claims…", the Examiner has noted that the body of claim 1 does not actually positively recite any limitations which illuminate what such a process of 
Therefore, because the applicant has directed the claims towards a process but does not set forth any steps involved in this process, the claims are found to be indefinite (as noted in Final Rejection, pg. 3) – i.e. per MPEP 2173.0S(q): "…attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph."
Examiner notes that the remainder of Applicant’s arguments do not actually address this aforementioned ground of the rejection. 
For example, although Applicant does states (Brief, Argument 1; page 6, second paragraph): “When practiced, the method means a healthy adult consumer in need of increased energy was provided with the packaged kit further defined in the claim….”, the claim does not actually further define what is meant by “provided” or how this is to be practiced and Applicant’s arguments do not provide evidence that the claims set forth any particular steps to accomplish this “providing” – i.e. the claims do not set forth any steps involved in the process of “providing”. 
Furthermore, the Examiner has endeavored to explain (Final Rejection, pgs. 4-6) why a person of ordinary skill in the art would not know what metes and bounds applicant intends to infer are encompassed by his “[a] step of providing…”; i.e. the Examiner has shown there exists a plethora of possible competing interpretations of this term “providing" as well as a plethora of possible modes for performing each interpretation.  As noted (Final Rejection, pg. 5): “…For example, regarding claim 1, it is not clear whether "providing" is intended to be used in the sense of: (1) make available for use: supply, etc ... - e.g. via "stocking" a product on a shelf or, alternatively via "mailing" to a recipient or, alternatively via "advertising" the product via any well –known mechanism, etc ... , or (2) make adequate preparation for; e.g. via "creation of” the product or, alternatively "establish pricing" of the product or, "assembling" the product and/or assembling packaging of the product, etc ... , or (3) stipulating in a legal document, e.g. "a contract" for the purchase of the product, etc ...”
Applicant asserts (Brief, Argument 1; pg. 6) the following: “Applicant submits that the term "providing" means exactly what it purports to say; namely that the claimed packaged kit is provided to a healthy adult consumer in need of increased energy… the only plausible and reasonable definition for the term "providing" is that the claimed packaged kit is made available for use or is supplied to the healthy adult consumer for use”. However, as the Examiner has already noted, such argument does not lend any clarity to how “supply” or “make available for use” is to be practiced; the claims are simply devoid of the necessary clarity to inform a person of ordinary skill in the art regarding how to practice this “supply” or “make available for use” (i.e. the “providing”) – i.e. the claims do not set forth any steps involved in the process regardless of whether “providing” is interpreted in the sense of “supply” and/or “making available for use”.
For these reasons, the Examiner does not find Applicant’s arguments and assertions convincing and the rejection should be maintained.

Regarding the second of the 35 USC 112 rejections, i.e. of claim 2, (Brief, Argument 1; pgs. 6-7), Applicant argues the following: “claim 2 is not indefinite or inconsistent with claim 1. … Claim 2 recites an amount of Trp containing protein hydrolysate, claim 1 recites an amount of Trp per dose. The presence of "consisting of" does not limit the amount of Trp containing protein hydrolysate in claim 1.” Respectfully, the Examiner disagrees as noted below.  
Respectfully, Examiner points out Applicant’s claim 1 recites in part: “…b) instructions for use which inform a prospective user that the low dose of the Trp3 containing protein hydrolysate4 should be administered…”– underline added for emphasis.; regarding this phrase, the Examiner further notes that Applicant’s claim 1 does not actually previously mention a “low dose of the Trp containing protein hydrolysate”; instead, claim 1 previously references “a low dose of a hen's egg lysozyme hydrolysate…”. In view of this finding, the Examiner has considered whether an antecedent basis issue exists which would render the claim indefinite; i.e. the Examiner has considered whether there is proper antecedent  “…b) …the low dose of the Trp containing protein hydrolysate…”-  In so doing, Examiner notes that pertinent portions of claim 1 do recite the following: “…the composition is a nutraceutical or food supplement consisting of a low dose of a hen's egg lysozyme hydrolysate, wherein the hen's egg lysozyme hydrolysate has tryptophan-containing di- and/or tri-peptides5 (Trp containing protein hydrolysate) wherein the hen's egg lysozyme hydrolysate has a ratio of tryptophan (Trp) to Large Neutral Amino Acid (LNAA)6 of greater than 0.15 and provides 10 to 70 mg Trp per dose;” 
In view of the claim as a whole, the Examiner therefore finds there is no antecedent basis issue if and only if the reference to “the low dose of the Trp containing protein hydrolysate” in part “b)” is the same as the “low dose of the hen’s egg lysozyme hydrolysate” referenced in par “a)” which, per the claims, has a recited ratio (Trp/LNAA). Therefore, under this interpretation, the amount of “Trp containing protein hydrolysate” is indeed limited by claim 1 because its ratio of Trp and the total amount of Trp are stipulated. Therefore, the range of Trp containing protein hydrolysate in the composition is limited to (10 to 70mg)/0.15 =~ 66 to 466 mg Trp containing protein hydrolysate. However, Applicant’s claim 2 attempts to claim the following: “… wherein the composition comprises 400-600 mg Trp containing protein hydrolysate. This range is outside the already specified range per claim 1. Thus claim 2 appears to add an impermissible limitation. If applicant is to argue that the reference to “the low dose of the Trp containing protein hydrolysate” recited in part “b)” does not reference the recited “a low dose of a hen's egg lysozyme hydrolysate… with ratio (Trp/LNAA)…” of part “a)” then then feature of part “b)” would be found to be indefinite for lack of proper antecedent basis. Either way, there is an issue under 35 USC 112. For these reasons, Applicant’s arguments are not convincing and the rejection should be maintained.  




Regarding the 35 USC 101 rejections of the claims (Brief, Argument 2; pgs. 7-8), Applicant argues the following: “…the claims do not recite any business decision but instead involves a definitive step of making a tangible product (i.e., the claimed kit) available to a consumer…” Respectfully, the Examiner disagrees for the following two reasons:
First, regarding Applicant’s argument, Examiner highlights a portion of this argument which is pertinent to the statutory class of the invention being argued: “…a tangible product (i.e., the claimed kit)…”, which appears to at least imply the Applicant is arguing “the kit” itself is being claimed. However, the Examiner notes the applicant has already stated on the record (e.g. Remarks, filed 3/16/2021, pgs. 4) the following: "Applicant, moreover, submits that the statutory category is clear. While the claims recited a method involving a particular composition, the claims are method claims and not composition claims.” Therefore, the kit itself is not being claimed because a kit is not a method and Applicant is on the record as stating the statutory category of the claims is a method. Furthermore, the grounds of rejection presented in the Final Rejection analyzes the claims under the interpretation that the claims are directed towards a method – i.e. “A method comprising the step of providing a packaged kit…”. For these reasons, the Applicant’s arguments and assertions are not convincing.
Second, regarding Applicant’s alleged definitive step(s), as noted by the Office (Final Rejection, pages 8-10), Applicant’s claims fail to actually recite any steps which could be considered definitive step[s] of making a tangible product (i.e. a kit) available to a consumer. Applicant’s arguments fail to highlight or offer any particular limitation(s) which are believed to be a definitive step of “providing” and indeed, the Office finds none. None of the elements recited in the claims further illuminate what is encompassed by “providing” and none of the elements of the claims may be considered a technical solution for “providing”. Furthermore, a step of “providing”, at this level of generality, is not found to be a technical problem; Applicant’s invention is not a new or novel technique or solution for “providing” a kit, regardless of the contents of such kit, and the decision to provide a kit is found to be a business decision and not technical in nature. In view of these findings, further discussed in the Final Rejection, there is also nothing more recited in the claims other than the abstract idea of providing a kit. That is (as noted Final Rejection, page 8), “…the providing step, as drafted, is a business decision and is not technical in nature and is not a technical solution to a technical problem and thus falls into Certain Methods of Organizing Human Activity…” and nothing in the claims is found to integrate the abstract idea into a practical application thereof. 
Furthermore, as noted (Final Rejection, pages 9-10) Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered to merely link the idea to a field of use (i.e. the product being provided happens to be in the field of pharmaceuticals). For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Merely linking an idea to a field of use cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
As for the dependent claims, the dependent claims do recite additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. The Examiner has found that the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
For at least these reasons, the Applicant’s arguments and assertions are not convincing and the rejections should be maintained.

Regarding the 35 USC 103 rejections of the claims (Brief, Argument 3; pgs. 8-13), Applicant argues the following: “…A person having ordinary skill in the art would not have combined de Roos with Hudson and Shell to generate the claimed subject matter, i.e., with an expectation that a low amount of tryptophan as reflected in the recited methods would result in an increase of a feeling regarding energy in a healthy adult… The prior art does not teach or suggest that the amount of tryptophan should be 10-70 mg Trp per dose or 10-100 mg T rp per day (which is unexpectedly sufficient to provide to the person a positive feeling of increased energy)… There is no reason or rationale that a person having ordinary skill in the art would combine Shell's disclosure relating to appetite suppression with any other reference and expect that low amounts of tryptophan would result in an increase of a feeling regarding energy in a healthy adult.” 
expected a low amount of tryptophan, as reflected in the recited methods, would result in an increase of a feeling regarding energy in a healthy adult.  
Instead, the Office has shown there are other rationale for combining these references. Applicant simply does not argue against the Grounds of rejection presented in the Final Rejection. 
Furthermore, the Examiner maintains that a fact which may show the applicant has recognized another advantage, i.e. these supposedly unexpected results, which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) and the Examiner has found that the differences between the claims and the teachings of the prior art are otherwise obvious. Applicant does not argue against the rationale the Office has presented for combining references. 
For at least this reason, applicant’s arguments and assertions are not convincing and the rejections are maintained.

For the above reasons, it is believed that the rejections should be sustained.

/MICHAEL J SITTNER/             Primary Examiner, Art Unit 3622                                                                                                                                                                                           

Conferees:
/Vincent Millin/
Appeal Conference Specialist
/ILANA L SPAR/             Supervisory Patent Examiner, Art Unit 3622                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Final Rejection, 5/6/2021; pg. 3: “…For the purpose of compact prosecution, the Examiner interprets the clause to recite: "A method comprising [: a] step of providing a packaged kit ..." Nonetheless, because the claim lacks proper antecedent basis, the claim is held to be indefinite and correction is required.
        
        2 Remarks, pgs. 4: "Applicant, moreover, submits that the statutory category is clear. While the claims
        recited a method involving a particular composition, the claims are method claims and not composition claims."
        3 Examiner note: Tryptophan (Trp) is an amino acid; Proteins are made up of, typically, hundreds or thousands of smaller units called amino acids attached to one another in long chains. There are 20 different types of amino acids that can be combined to make a protein. Of these 20 amino acids, 9 are considered essential; i.e. Essential amino acids cannot be made by the body. As a result, they must come from food. The 9 essential amino acids are: histidine, isoleucine, leucine, lysine, methionine, phenylalanine, threonine, tryptophan, and valine.
        
        4 Examiner note: a protein hydrolysate is a protein which has been broken down into smaller constituent parts via reaction with water (hydrolysis); these smaller parts into which the protein breaks are typically di and tri-peptides (i.e. chains of two to three amino acids, e.g. Trp, linked together with an amide bond; a Nitrogen bonded to a carbon atom)
        5 Examiner note: a peptide is a short chain of amino acids (one of which is tryptophan (Trp)) which are linked together via peptide bonds (i.e. an amide type of covalent bond; e.g. a bond between nitrogen and carbon).
        6 Applicant’s Specification at pg. 9, line 22: “Large Neutral Amino Acids (LNAA: Valine, lsoleucine, Leucine, Tyrosine, Phenylalanine)”